                                          Case 5:17-cv-00220-LHK Document 960 Filed 12/04/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING NON-PARTY
                                                                                             MARVELL SEMICONDUCTOR’S
                                  14             v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL
                                  15     QUALCOMM INCORPORATED, et al.,
                                                                                             Re: Dkt. No. 948
                                  16                    Defendant.

                                  17

                                  18          On November 21, 2018, the Court granted in part and denied in part motions to file under

                                  19   seal filed in connection with the parties’ briefing on Plaintiff Federal Trade Commission’s

                                  20   (“FTC”) motion for partial summary judgment. ECF No. 935. In that Order, the Court denied the

                                  21   parties’ request to seal information designated as confidential by non-party Marvell

                                  22   Semiconductor (“Marvell”) because Marvell had failed to file a supporting declaration providing

                                  23   that the information was sealable, as is required by Civil Local Rule 79-5(e)(1). Id. at 5, 9–10.

                                  24          Before the Court is Marvell’s unopposed administrative motion to file under seal two

                                  25   references to “Marvell” in Defendant Qualcomm Incorporated’s (“Qualcomm”) opposition to the

                                  26   FTC’s motion for partial summary judgment and one exhibit to Qualcomm’s opposition. ECF No.

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING NON-PARTY MARVELL SEMICONDUCTOR’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
                                          Case 5:17-cv-00220-LHK Document 960 Filed 12/04/18 Page 2 of 2




                                   1   948. Having considered Marvell’s brief and the Ninth Circuit’s sealing case law, the Court

                                   2   GRANTS Marvell’s motion to seal (1) the references to “Marvell” in Qualcomm’s opposition to

                                   3   the FTC’s motion for partial summary judgment; (2) and Exhibit 19 to Qualcomm’s request for

                                   4   judicial notice.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: December 4, 2018

                                   8                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                       2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING NON-PARTY MARVELL SEMICONDUCTOR’S ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL
